                       UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF OHIO
                             EASTERN DIVISION


UNITED STATES OF AMERICA,                  )       CASE NO. 1:19CR251-04
                                           )
                      PLAINTIFF,           )       JUDGE SARA LIOI
                                           )
vs.                                        )
                                           )       ORDER
TRAVON GALES,                              )
                                           )
                                           )
                     DEFENDANT.            )

        This matter is before the Court upon Magistrate Judge George J. Limbert’s Report

and Recommendation that the Court ACCEPT the plea of guilty of defendant Travon

Gales ("defendant") and enter a finding of guilty against defendant. (Doc. No. 327.)

        On April 24, 2019, the government filed an Indictment against defendant. (Doc.

No. 13.) On September 20, 2019, this Court issued an order assigning this case to

Magistrate Judge Limbert for the purpose of receiving defendant's guilty plea. (Doc. No.

267.)

        On October 2, 2019, a hearing was held in which defendant entered a plea of

guilty to Count 1 of the Indictment, charging Travon Gales with Conspiracy to Distribute

and Possess with Intent to Distribute Fentanyl, in violation of 21 U.S.C. Section 846,

841(a)(1), (b)(1)(C); to Count 3 of the Indictment, charging Travon Gales with

Possession of a Controlled Substance with the Intent to Distribute, in violation of 21

U.S.C. Section 841(a)(1), (b)(1)(C); and to Count 4 of the Indictment, charging Travon

Gales with Possessing a Firearm in Furtherance of a Drug Trafficking Crime, in violation
of 18 U.S.C. Section 924(c)(1)(A)(i). Magistrate Judge Limbert received defendant's

guilty plea and issued a Report and Recommendation ("R&R") recommending that this

Court accept the plea and enter a finding of guilty. (Doc. No. 327.)

       Neither party objected to the Magistrate Judge's R&R in the fourteen days after it

was issued.

       Upon de novo review of the record, the Magistrate Judge's R&R is ADOPTED.

Specifically, the Court finds as follows: that the defendant is competent to enter a plea,

that he understands his constitutional rights, that he is aware of the consequences of

entering a plea, and that there is an adequate factual basis for the plea. The Court further

finds that the plea was entered knowingly, intelligently, and voluntarily. Accordingly, the

defendant's plea of guilty is APPROVED.

       Therefore, the defendant is adjudged guilty of Counts 1, 3, and 4 in violation of

21 U.S.C. Section 846, 841(a)(1), (b)(1)(C); 21 U.S.C. Section 841(a)(1), (b)(1)(C); and

18 U.S.C. Section 924(c)(1)(A)(i). The sentencing will be held on January 28, 2020 at

10:00AM.

        IT IS SO ORDERED.



Dated: December 5, 2019
                                               HONORABLE SARA LIOI
                                               UNITED STATES DISTRICT JUDGE
